         Case 1:08-cr-01114-PAE Document 84 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                  08 Crim. 1114 (PAE)
                      -v-
                                                                         ORDER
 JOSE ROBLES,

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a pro se motion for compassionate release from defendant Jose

Robles. Dkt. 83. The Court asks Mr. Robles’ CJA trial counsel, Scott B. Tulman, to submit a

memorandum in support of Mr. Robles’ motion, and to the extent necessary, reappoints Mr.

Tulman to represent Mr. Robles for this purpose. This memorandum is due February 25, 2021.

The Government’s response is due March 4, 2021. The Court does not invite a reply.

       SO ORDERED.


                                                         PaJA.�
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: February 11, 2021
       New York, New York
